DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Previously indicated withdrawal of the drawing objections in the last office action (mailed on 08/20/2021) are maintained.
Applicant’s Drawings Amendments that were received on 10/18/2021 to show the structure “power or power and data receptacles” through amended Figs. 3C-3E showing item 63 are persuasive. The drawing objection cited in the last office action (mailed on 08/20/2021) are withdrawn.

Specifications
Previously indicated withdrawal of the specification objections in the last office action (mailed on 08/20/2021) are maintained, where the title was more descriptive of the claimed invention.

Response after Ex Parte Quayle Action
Applicant’s Response after Ex Parte Quayle Action (filed on 10/18/2021) has been fully considered and are persuasive. The objections of the drawings have been withdrawn Amendments of the Drawings and Claims that were received on 10/18/2021.
	Applicant’s Amendments (filed 10/18/2021) with respect to amended independent claim 1 has been fully considered and are persuasive due to a self-powered cable-suspended traffic signaling system with the following limitations:
The conductor cable having the plurality hubs that is coupled to and spaced part along the conductor cable.
Power generating device.
Power storage device.
The processor with resident memory and code.
Power consuming electrical device and power generating device that are detachably coupled to a power or power and data receptacle of one of the plurality of hubs.
	
Allowable Subject Matter
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, the prior art taken either singularity or in combination fails to anticipate or fairly suggest the limitations of the independent claim, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be improper. The prior art fails to teach a combination of limitations of a self-powered cable-suspended traffic signaling system comprising: … a conductor cable having a plurality of hubs coupled to and spaced apart along the conductor cable…a power generating device; a power storage device; a processor with resident memory and code…wherein at least one of a power consuming electrical device and the power generating device is detachably coupled to a power or power and data receptacle of one of the plurality of hubs, as recited in independent claim 1. After careful review of the specification and the claim in the application and a search of the prior art, considering the claim as a whole with the aforementioned recited limitations, it is believed to render the claim individually patentable and the claims respectively dependent thereto patentable over the prior art of record. Therefore, claims 2-11 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUILLERMO J EGOAVIL whose telephone number is (571)270-1325. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571) 272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GUILLERMO J EGOAVIL/Examiner, Art Unit 2847                                                                                                                                                                                                        
/TIMOTHY J THOMPSON/Supervisory Patent Examiner, Art Unit 2847